Citation Nr: 1145715	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  04-00 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for the residuals of frostbite of the feet.

2.  Entitlement to service connection for diabetes mellitus, to as due to aggravation by service-connected posttraumatic stress disorder (PTSD).  

3.  Whether a June 22, 2004, rating decision that assigned an effective date of May 28, 2003, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), should be revised or reversed on the grounds of clear and unmistakable error.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from November 1952 to August 1954.

This case comes before the Board of Veterans' Appeals (Board), on appeal of a December 2002 decision by a Department of Veterans Affairs (VA) Regional Office (RO).

These claims were previously before the Board in November 2006, at which time they were remanded for additional development.  These claims were again remanded in June 2009.  The claims have been returned to the Board for review.  Upon reviewing the development since June 2009, the Board finds there has been substantial compliance with the remand instructions.  The record indicates that the appellant underwent additional medical examinations and those examinations have been included in the claims folder for review.  The appellant's medical records that were not previously of record have been obtained.

The appellant has filed a notice of disagreement concerning the issue of whether a June 22, 2004, rating decision that assigned an effective date of May 28, 2003, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), should be revised or reversed on the grounds of clear and unmistakable error.  The notice of disagreement was submitted in October 2004.  Where the Board finds a notice of disagreement has been submitted from a matter that has not been addressed in a statement of the case, the issue should be remanded for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of whether a June 22, 2004, decision by the agency of original jurisdiction, that assigned an effective date of May 28, 2003, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), should be revised or reversed on the grounds of clear and unmistakable error, and the issue of entitlement to service connection for diabetes mellitus, are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The appellant served in Korea during the Korean War where he was exposed to cold temperatures.

2.  The appellant has been diagnosed as suffering from the residuals of frostbite of the feet.  

3.  A physician has opined that the appellant's current frostbite residuals of the feet were caused by or the result of his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the appellant's frostbite of the feet, and the residuals thereof, either began during or was otherwise caused by his military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on the appellant's behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most relevant evidence and on what that evidence shows, or fails to show, regarding the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The appellant has come before VA asking that service connection be granted residuals of frostbite of the feet that originated while he was in Korea during the Korean Conflict.  He asks that service connection be granted for those residuals.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1994).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating:  (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board). 

In addition, a disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  When aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, the aggravation shall be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 (1993). 

The appellant claims that while serving in the Republic of Korea during the Korean War, he was exposed to temperatures of up to -35 degrees on many occasions.  The appellant claims that exposure led to frostbite of the hands and feet.  He maintains that continues to experience symptoms produced by the frostbite and asks that service connection be granted.

Following his claim, the appellant underwent a VA examination of his feet and hands in November 2002.  The examiner noted that there were no outward signs of frostbite residuals on the hands or feet.  There was no edema, no discoloration, and no cold skin temperatures.  The examiner reported that the appellant had numbness in the feet, but upon concluding the examination, the examiner hypothesized that the numbness in the feet was due to the appellant's long-standing diabetes mellitus.  Nevertheless, the same examiner found that the appellant was suffering from the symptoms and manifestations of the residuals of frostbite of the hands.  

The examination results were forwarded to the RO which denied the appellant's claim for service connection.  The RO granted service connection for the residuals of frostbite of the hands.  The appellant was notified of that action and he subsequently appealed.  

Since that time, the appellant has sought treatment at his local VA Medical Center.  The medical records from those visits have been included in the claims folder for review.  A review of those medical records reveals repeated care for problems associated with his feet.  In October 2005, the appellant was seen through the Podiatry Clinic for routine foot care with painful, elongated toenails.  Prior to the examination, the examiner noted that the appellant had been previously diagnosed with diabetes mellitus and diabetic retinopathy.  Neuropathy of the extremities secondary to diabetes mellitus had not been previously diagnosed and it was not diagnosed upon completion of the foot care.  Nevertheless, on the clinic report the examiner failed to mention whether the appellant was suffering from or experiencing any type of frostbite residuals of the feet.  

Another examination of the appellant was accomplished through QTC Medical Services in March 2008.  The examiner, a certified board specialist in internal medicine, extensively examined the appellant's feet and hands.  Upon completion of the examination, the examiner indicated that the location of the appellant's cold injury was both the hands and the feet.  The examiner reported that the appellant's feet were discolored and there was also edema.  Moreover, the examiner wrote that the temperature of the location of the injury was cold and there was no hair growth present on the affected area.  Finally, the examiner diagnosed the following:

Patient also has additional diagnosis of cold injury to bilateral feet with residual neuropathy and peripheral vascular disease of right lower extremity, subjectively as per history and objectively based on abnormal exam and Doppler as above.

In September 2008, the appellant was seen at the VAMC for "diabetic management".  The examiner reported that not only was the appellant suffering from diabetes mellitus, but also diabetic retinopathy.  It was reported that that the appellant had "foot numbness" secondary to frostbite in Korea.  Diabetic neuropathy was again not complained thereof or diagnosed.  

The appellant was seen again in January 2010.  The examiner stated that the appellant may have been experiencing neuropathy but also noted that the appellant had suffered from frostbite while on active duty.  Another report completed in May of 2010 did not reveal findings suggestive of diabetic neuropathy of the lower extremities, to include the feet.  Notwithstanding those reports, in September 2010, the appellant was diagnosed as suffering from edema and coldness in the lower extremities.  The examiner further indicated that the appellant was suffering from diabetic neuropathy.  The examiner did not comment on the appellant's cold injury to both feet and hands.  

Over the course of this appeal, the appellant has continued to claim that while he was stationed in Korea, he experienced repeated cold injuries to his feet.  He has further described how the condition has affected him since leaving the service in September 1954.  In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The appellant's statements over the course of this appeal have been affirmed, or at least bolstered, by various VA health care providers and a private doctor.  His limited statements concerning the in-service injury and the chronicity of symptoms that he has experienced since that injury have remained consistent through this appeal.  The Board finds that this evidence is credible, and it adds weight to the overall claim.  Struck v. Brown, 9 Vet. App. 145 (1996); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

With regard to specific evidence, the Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  Evans v. West, 12 Vet. App. 22 (1998); Owens v. Brown, 7 Vet. App. 429 (1995); Wensch v. Principi, 15 Vet. App. 362 (2001) (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  

The claims folder contains medical statements that support the appellant's lay assertions and also provides additional information concerning whether the appellant now suffers from the residuals of frostbite of the feet.  The Board finds that the examination report prepared by the health care contractor in March 2008 to be the most persuasive of all of the positive documents.  In that report, the specialist reviewed established facts and provided an analysis which bolstered the statements and opinion.  While a VA examiner provided an opposite opinion in November 2002, and attributed the appellant's foot condition to his diabetes mellitus, that examiner did not provide any type of a rationale to support the conclusion that the disability was not related to service.  Unlike the QTC doctor or the other medical care providers, the examiner in 2002, the examiner did not discuss all of the salient facts and failed to offer a rationale for all conclusions presented.  However, at the time of that opinion, medical findings in support of diabetic neuropathy were not of record.  It was not until nearly eight years later that a VA health care provider suggested that the appellant may have been suffering from diabetic neuropathy of the feet, and, even then, the health care provider did not comment on any overlapping frostbite injuries.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion). 

Accordingly, the Board finds that the QTC examiner's opinion is probative and may be used to assist in the granting of service connection.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  A veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  When the evidence is in relative equipoise, the law dictates that the appellant prevails.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant has provided credible statements with respect to his frostbite injury and the symptoms he has endured since leaving Korea.  A VA health care provider has suggested that the appellant's bilateral foot disability is not a residual of frostbite and, is not related to the appellant's military service.  A contract physician has offered an opposing opinion.  Additionally, other health care providers over the course of this appeal have noted that the appellant suffers from frostbite residuals of the feet.  In view of the foregoing, the Board finds that the evidence is, at least, in equipoise.

Resolving reasonable doubt in favor of the Veteran, the Board concludes that the appellant's has a disability of the feet that began in or is the result of his military service and exposure to cold during service, and service connection for residuals of frostbite of the feet is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the residuals of frostbite of the feet is granted.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2011).  The Veteran claims that he has diabetes that was either present during his service, or is due to or aggravated by his service-connected PTSD.  The Veteran was provided an examination in September 2010 and a physician's assistant opined that the diabetes mellitus was aggravated by PTSD.  A rationale was provided for that opinion.  That same physician's assistant, in an April 2011 addendum stated that it was less likely as not that the Veteran's PTSD had aggravated his diabetes mellitus.  The Board finds that the evidence is conflicting and that the same provider has offered two different opinions.  Therefore, the Board finds that a medical doctor should perform an examination and offer an opinion on this issue.  38 C.F.R. § 3.159 (2011).

In addition, the appellant has expressed disagreement with the rating action that was issued in June 2004 by the RO.  More specifically, he has claimed that the decision by the agency of original jurisdiction, that assigned an effective date of May 28, 2003, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), was clear and unmistakably erroneous and should be reversed.  As a timely notice of disagreement has been filed, the issue must be remanded so that a statement of the case may be provided.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Therefore, the case is REMANDED for the following action: 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  Issue a statement of the case on the issue of whether a June 22, 2004, decision by the agency of original jurisdiction, that assigned an effective date of May 28, 2003, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), should be revised or reversed on the grounds of clear and unmistakable error.  The appellant should be apprised of his right to submit a substantive appeal and the necessity to file a substantive appeal to have his claim reviewed by the Board.  If a timely substantive appeal is filed, return the case to the Board. 

2.  Schedule the veteran for a VA examination with a medical doctor to determine the etiology of his diabetes mellitus.  The examiner should review the claims file and should note that review in the examination report.  The examiner should provide a complete rationale for the opinions provided.  Specifically the examiner should provide the following information:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus was incurred during his service or is the result of any disease, event, or injury during his service?

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus is due to or the result of his service-connected PTSD?

c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by his service-connected PTSD?

3.  Then, readjudicate the issue on appeal.  If any decision is adverse to the veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


